Citation Nr: 0306848	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  95-20 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
50 percent for the service-connected PTSD.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his increased 
rating claim.  In September 2000, the Board remanded this 
issue to the RO for further evidentiary development.  
Following completion of the requested development, the RO, in 
February 2003, returned the veteran's case to the Board for 
final appellate review of his increased rating claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected PTSD is manifested by 
complaints of difficulty maintaining relationships with 
people, problems at work (e.g., repeatedly coming to work 
late), nightmares, flashbacks, nervousness, depression, 
crying spells, and thoughts of suicide, with objective 
evaluation findings of an unstable mood due to poor 
compliance with medication, a rather blunted affect, and 
moderate depression. 

3.  The symptoms associated with the veteran's 
service-connected PTSD have resulted in no more than serious 
social and occupational impairment; the symptoms of the PTSD 
do not result in a demonstrable inability to obtain or 
maintain employment. 

CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002); and 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) and § 4.16(c) 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the December 1992 
statement of the case, the August 1993 and July 1998 
supplemental statements of the case, an October 2001 letter, 
and the December 2002 supplemental statement of the case 
informed the veteran and his representative of the VCAA, the 
criteria used to adjudicate his increased rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific type of information necessary from him.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Also, during the current appeal, the veteran underwent three 
pertinent VA examinations.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's 
increased rating claim based upon a complete and thorough 
review of the pertinent evidence associated with his claims 
folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder, to 
include PTSD.  The October 1970 separation examination 
demonstrated that the veteran's psychiatric system was 
normal.  Service personnel records indicate that the veteran 
received several awards, including the Combat Action Ribbon.  

In October 1970, the veteran was discharged from active 
military duty.  In February 1990, he sought treatment at the 
VA Medical Center (VAMC) in Dallas, Texas for complaints of 
nightmares twice a week for the past several years, mood 
swings, and an inability to cope.  He denied suicidal or 
homicidal ideations but desribed several previous attempts 
when drinking.  The examiner noted that the veteran was 
unshaven as well as alert and oriented times three and that 
he had a sloven appearance, a flat affect, and thoughts which 
were relevant, logical, and coherent.  The veteran expressed 
his willingness to participate in the PTSD Program at the 
Dallas facility.  

Between April and June 1990, the veteran was admitted to the 
PTSD Unit at the Dallas VAMC for approximately two months.  
During that time, and specifically in May 1990, he underwent 
a VA psychiatric examination and reported having a two-month 
history of depression and thoughts of suicide.  He also 
described feelings of guilt and hopelessness, decreased 
sleep, and occasional flashbacks of Vietnam events.  A 
psychiatric evaluation indicated that the veteran was alert, 
oriented, and fidgety and that he had good eye contact, a 
depressed or blunted affect, appropriate and somewhat guarded 
speech, and no suicidal ideations.  The examiner diagnosed 
dysthymia.  

Upon discharge from the hospital, the veteran was found to 
have no suicidal ideation.  He was taking medication for 
depression and was involved in biweekly PTSD group therapy 
sessions.  Axis I diagnoses upon discharge included dysthymia 
and PTSD.  

Thereafter, in November 1991, the veteran underwent a VA 
psychiatric examination, at which time he explained that his 
active military duty involved combat, firefights, rocket and 
mortar attacks, frequent exposure to dead and wounded persons 
along the roads, transporting burned bodies, and witnessing 
other soldiers shooting two civilian women.  He complained of 
mood swings, depression, suicidal and homicidal thoughts, 
insomnia, tension, and anxiety.  A mental status examination 
demonstrated that the veteran was tense, oriented times three 
(time, place, and person), anxious, depressed, quite 
distractible, socially withdrawn, and distrustful of people 
and that he had stiff but appropriate responses, relevant 
answers to questions, good organization and expression of 
thoughts, speech of normal quality and productivity, 
difficulty with memory and concentration, panic attacks, 
self-recriminating thoughts, crying spells, some suicidal 
thoughts at times, nightmares, increased irritability, rage 
reactions, intrusive thoughts, and difficulty concentrating.  
The examiner diagnosed moderate to marked chronic PTSD with 
depressive features and explained that "[t]he picture 
presented and the history are compatible with . . . [this] 
diagnosis."  

By a December 1991 rating action, the RO granted service 
connection for PTSD.  Based upon the November 1991 VA 
examination findings of moderate to marked occupational and 
social impairment, the RO awarded a 50 percent evaluation to 
this disability, effective from February 1990.  

In May 1992, the veteran filed his current claim for an 
increased rating for his service-connected PTSD.  According 
to the pertinent medical evidence received during the current 
appeal, between March and April 1992, the veteran received 
approximately weekly individual and group VA treatment for 
his PTSD.  According to these medical reports, the veteran 
felt alienated from others, angry, lonely, and very stressed.  
He also described transient suicidal ideation.  

Between April and May 1992, the veteran was hospitalized for 
approximately one month for treatment for recurrent severe 
major depression without psychotic features as well as PTSD.  
On admission, the veteran complained of a several month 
history of a depressed mood, mood swings, middle and late 
insomnia, anhedonia, increased guilt, decreased energy, 
impaired concentration, and decreased appetite as well as a 
one-week duration of suicidal ideation.  In addition, the 
veteran described increased flashbacks, nightmares, an 
exaggerated startle response, and social withdrawal.  A 
mental status evaluation on admission demonstrated that the 
veteran was unshaven, cooperative, depressed, and alert and 
oriented times four and that he had decreased eye contact, 
psychomotor agitation, fluent and coherent speech (which was 
also pressured and rapid at times), a somewhat labile affect 
with rapid changes (from anxiety to depression), decreased 
tension and concentration, intact abstract thinking, no 
auditory or visual hallucinations, no delusions, and no 
suicidal or homicidal ideations.  The veteran's symptoms had 
improved by the time of his discharge.  

Thereafter, between May 1992 and April 1993, the veteran 
continued to receive approximately weekly individual and 
group VA treatment for his service-connected PTSD.  During 
these sessions, the veteran complained of an euthymic mood, a 
spontaneous affect, depression, nervousness, feelings of 
emptiness, restlessness, anger, irritability, and anxiety.  
By March 1993, marked improvement was shown in the veteran's 
self-esteem.  His mood was much improved with good sleep.  In 
addition, the veteran was found to be less depressed and to 
have a spontaneous affect, an organized thought process and 
no irritability.  Further, although the veteran had 
previously reported in July 1992 that he was having transient 
suicidal ideation, reports of subsequent sessions including 
those in March and April 1993 provided findings of no 
suicidal or homicidal ideations.  

In June 1993, the veteran underwent a VA PTSD examination by 
the same examiner who had conducted the November 1991 VA 
psychiatric evaluation.  According to the report of the 1993 
examination, the veteran complained of feelings of 
alienation, an inability to concentrate, irritability, crying 
spells, depression, trouble sleeping, flashbacks and 
nightmares about his Vietnam service, nervousness, and 
anxiety.  According to the report of this evaluation, the 
veteran had been employed as a housekeeper at the Dallas VAMC 
for the past two or three years but was, at the time of the 
examination, on sick leave restriction for the next six 
months because he had missed too much work.  The veteran 
stated that "at times [he is] very poorly motivated."  

A mental status evaluation demonstrated that the veteran was 
quite tense, "a bit hyper," cooperative, oriented times 
three (time, place, and person), and anxious and that he had 
appropriate responses, good organization and expression of 
thoughts without fragmentation or loosening of association 
patterns, rather pressured but otherwise normal speech, some 
difficulty with memory, emotional lability, depressed periods 
with spontaneous crying, social withdrawal, some suicidal 
thoughts, increased irritability, decreased tolerance, some 
verbally explosive behavior, occasional flashbacks (which are 
generally brief and vivid), some trouble sleeping, occasional 
nightmares of Vietnam, and almost daily intrusive thoughts.  

The examiner diagnosed chronic PTSD that was "at least" 
moderate.  The examiner expressed his opinion that this 
disability caused the veteran moderate social impairment as 
well as "probably moderate to marked" occupational 
impairment for most employment.  

Thereafter, between later in June 1993 and February 1994, the 
veteran continued to receive approximately weekly individual 
and group VA treatment for his service-connected PTSD.  
Symptoms associated with this service-connected disability 
included occasional nightmares, irritability, intrusive 
thoughts, anxiety, depression, increased psychomotor 
activities, and rapid speech but no suicidal or homicidal 
ideations.  

In March 1994, the veteran underwent a VA PTSD examination by 
the same examiner who conducted the prior evaluations in 
November 1991 and June 1993.  At the time of the March 1994 
examination, the veteran was working as a housekeeper at the 
Dallas VAMC and had been doing so for three years.  According 
to the report of the March 1994 evaluation, "there . . . 
[have] been some problems with work here."  Additionally, 
the veteran complained of feelings of isolation, problems 
sleeping, nightmares "[o]nce in a while," anxiety, and 
irritability.  

A mental status evaluation demonstrated that the veteran was 
alert, cooperative, oriented times three (time, place, and 
person), socially withdrawn, and depressed and that he had 
guarded (but relevant, organized, well-expressed, and not 
abnormal) responses to questions, slightly pressured speech, 
problems with concentration, anxiety (which was free-floating 
and to some extent fixed), increased but fairly 
well-controlled irritability, depressed, spontaneous crying 
spells at times, some passing suicidal thoughts, feelings of 
alienation and isolation, trouble sleeping, rare nightmares 
of Vietnam, and fairly frequent intrusive thoughts.  The 
examiner diagnosed moderate chronic PTSD with depression.  
The examiner also expressed his opinion that the veteran's 
PTSD symptoms have caused him moderate to marked occupational 
and social impairment.  

Later in March 1994 until June 1995, the veteran continued to 
receive approximately weekly individual and group VA 
treatment for his service-connected PTSD.  Symptoms 
associated with this service-connected disability included 
depression, anger, anxiety, sadness, as well as feelings of 
insecurity, helplessness, and grief but no suicidal or 
homicidal ideations.  

Thereafter, from January 1997 to April 1998, the veteran 
continued to receive individual and group VA treatment for 
his PTSD.  Relevant symptoms included anger, sadness, 
irritability, and mood swings.  At an October 1997 treatment 
session, the veteran reported that therapy helped him to deal 
with his Vietnam issues.  

In July 1998, the RO considered these additional medical 
records.  Based upon this evidence, the RO awarded an 
increased disability rating of 70 percent for his 
service-connected PTSD, effective from December 1993.  

Subsequent VA medical records dated from May 1998 to October 
2001 indicate that the veteran continued to receive 
individual and group treatment for his PTSD.  Pertinent 
symptoms included anger, irritability, sadness, mood swings, 
and slight depression.  In April 2000, he stated that he had 
applied for a supervisory position at work.  A September 2001 
mental health assessment provided objective findings of a 
constricted affect and a somewhat blunted mood but no 
over-psychosis, suicidal or homicidal ideation, agitation, or 
threatening behavior.  The examiner provided impressions of 
PTSD and dysthymia, explained that the veteran's dysthymia 
symptoms were not well-controlled due to poor compliance and 
stress, and assigned a global assessment of functioning (GAF) 
score of 50.  

In November 2001, the veteran underwent a VA PTSD examination 
by a different examiner.  According to the report of this 
evaluation, the examiner stated that he reviewed the 
veteran's computer notes but not his claims folder, which was 
unavailable.  The veteran, who explained that he had not been 
hospitalized for treatment for his nerves since 1994, 
reported that his current symptoms included nightmares, 
flashbacks, nervousness, depression, crying spells, and 
thoughts of suicide.  The veteran noted that he worked forth 
hours a week at the VA in housekeeping.  It was further 
reported that he had eleven years toward his retirement with 
the VA.  The veteran noted that he handled stress by walking 
or talking to a friend.  

A mental status evaluation demonstrated that the veteran was 
pleasant, likable, cooperative, goal-oriented, oriented times 
three (time, place, and person) and that he had a sense of 
humor, the ability to organize and to express thoughts, a 
rather blunted affect, moderate depression, no evidence of 
psychosis, no delusions, no hallucinations, no organicity, 
average intellect, fairly good memory, good judgment, a fair 
amount of insight, as well as speech of a normal rate, 
rhythm, and volume.  The examiner provided impressions of 
chronic PTSD as well as mild dysthymia and assigned a GAF 
score of 65.  

Later in November 2001 until June 2002, the veteran received 
periodic individual and group VA treatment for his PTSD.  At 
an April 2002 evaluation, the examiner noted the veteran's 
unstable mood as well as his history of poor compliance with 
medication.  In addition, the examiner assigned a GAF score 
of 50.  At a June 2002 evaluation, the same psychiatrist who 
had evaluated the veteran two months earlier observed that 
the veteran was alert, oriented, and somewhat anxious and 
that he had a reactive mood as well as no psychosis, suicidal 
or homicidal ideation, agitation, or threatening behavior.  
The examiner, who again noted the veteran's history of poor 
compliance with medication, assessed an unstable mood and 
assigned a GAF score of 50.  

In a July 2002 addendum, the examiner who had conducted the 
November 2001 VA PTSD examination noted that he had received 
and reviewed the veteran's claims folder.  Additionally, the 
examiner explained that his original assessment remained 
unchanged.  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected PTSD is currently evaluated as 
70 percent disabling, effective from December 1993, pursuant 
to Diagnostic Code 9411.  During the course of the present 
appeal the schedular criteria by which psychiatric 
disabilities are rated changed.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Code 9411 (2002).  Therefore, adjudication of the 
veteran's increased rating claim for his service-connected 
PTSD must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The revised 
rating criteria are not applicable before the effective date, 
November 7, 1996.  

Under the old rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which was in effect prior to November 
7, 1996, a 70 percent disability rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to have resulted in virtual isolation in the community and 
in totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  Also as a result of this disability, the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  

Additionally, total disability ratings for compensation were 
assigned, where the schedular rating was less than total, 
when the disabled person was, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there was only one such disability, this 
disability was ratable at 60 percent or more, and that, if 
there were two or more disabilities, there was at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (1996).  

The provisions of paragraph (a) of this section were not for 
application in cases in which the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder was assigned 
a 100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 is representative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

Additionally, total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  However, 
the changes made to 38 C.F.R. § 4.16, which were effective 
November 7, 1996, deleted the provisions of 38 C.F.R. 
§ 4.16(c).  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
70 percent evaluation indicates.  In particular, the veteran 
cites social and occupational problems, including 
difficulties maintaining relationships with people, having 
very few close friends, not trusting many people, having 
problems at work (e.g., repeatedly coming to work late), as 
well as experiencing the following symptoms:  nightmares, 
flashbacks, nervousness, depression, crying spells, and 
thoughts of suicide.  He asserts that such symptomatology 
warrants a disability rating greater than the currently 
assigned evaluation of 70 percent for his service-connected 
PTSD.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board notes that the pertinent medical 
evidence received during the current appeal reflects that the 
veteran's PTSD is manifested by an unstable mood due to poor 
compliance with medication, a rather blunted affect, and 
moderate depression but also by pleasantness, cooperation, 
orientation times three (time, place, and person), a sense of 
humor, the ability to organize and to express thoughts, no 
psychosis, no delusions, no hallucinations, no organicity, 
average intellect, fairly good memory, good judgment, a fair 
amount of insight, as well as speech of a normal rate, 
rhythm, and volume.  Additionally, recent psychiatric 
evaluations have included assignments of GAF scores ranging 
from 50 to 65.  

The Board acknowledges the recent mental status evaluation 
findings of an unstable mood due to poor compliance with 
medication, a rather blunted affect, and moderate depression 
as well as the GAF scores ranging from 50 to 65.  These 
scores represent mild symptoms (e.g., a depressed mood and 
mild insomnia or some difficulty in social, occupational, or 
school functioning such as occasional truancy, or theft 
within the household but generally illustrating the ability 
to function pretty well, with some meaningful interpersonal 
relationships) to serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, and frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning such as no friends, an inability to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Significantly, however, recent psychiatric evaluations have 
shown pleasantness, cooperation, orientation times three 
(time, place, and person), a sense of humor, the ability to 
organize and to express thoughts, no psychosis, no delusions, 
no hallucinations, no organicity, average intellect, fairly 
good memory, good judgment, a fair amount of insight, as well 
as speech of a normal rate, rhythm, and volume.  Further, 
recent examiners have concluded that the occupational and 
social impairment resulting from the veteran's 
service-connected PTSD is no more than severe.  

Consequently, the Board finds that such evidence does not 
support an evaluation greater than the current rating 
70 percent under the rating criteria in effect for PTSD prior 
to November 7, 1996.  See, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (which stipulates that a 100 percent rating 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to have resulted 
in virtual isolation in the community and in totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran was demonstrably 
unable to obtain or retain employment).  In fact, at the time 
of the November 2001 VA examination, the veteran reported 
that he was working forty hours a week.  

Further, as the recent pertinent medical evidence does not 
provide findings of more than serious impairment in 
occupational functioning, a 100 percent scheduler rating 
could not be assigned under the provisions of 38 C.F.R. 
§ 4.16(c) (1996).  See, 38 C.F.R. § 4.16(a), (c) (1996) 
(which stipulated that a total disability rating for 
compensation was assigned, where the schedular rating was 
less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation and when the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder was assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.)

Moreover, a 100 percent scheduler rating for the veteran's 
service-connected PTSD is not warranted under the new rating 
requirements.  Significantly, without evidence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating cannot be awarded under the rating criteria in effect 
since November 7, 1996.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  The Board must conclude, therefore, that 
the preponderance of the evidence is against an award of a 
disability evaluation greater than 70 percent for the 
veteran's service-connected PTSD.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's increased rating claim but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the current 
70 percent rating is provided for the veteran's 
service-connected PTSD under the schedular criteria for 
Diagnostic Code 9411.  However, the medical evidence 
supporting a rating greater than the currently assigned 
70 percent evaluation is not present in this case.  Second, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected PTSD to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  


ORDER

A rating greater than 70 percent for the service-connected 
PTSD is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

